

EXHIBIT 10.1




SEPARATION AGREEMENT
AND RELEASE OF CLAIMS


This SEPARATION AGREEMENT AND RELEASE OF CLAIMS (“the “Agreement”) is made and
entered into as of the 21st day of September, 2005, by and between PCA LLC, a
Delaware Limited Liability Company with its principal place of business in
Mecklenburg County, North Carolina, USA (the "Company"), and Don Norsworthy a
resident of Charlotte, NC (the “Employee”).


STATEMENT OF PURPOSE


The Employee's employment with the Company will end on the date stated below.
The Company has decided to offer this Agreement to Employee to provide
compensation not otherwise owed to Employee and in exchange for the obligations
of Employee described below.
 
NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein and other good and valuable consideration, the Company and Employee
hereby agree as follows:


1. Date of Separation. Employee's employment with the Company and/or the
Company's subsidiaries is hereby separated as of September 21, 2005 and Employee
hereby tenders Employee's resignation from any positions now held with the
Company and/or its subsidiaries, all such resignations to be effective as of
September 21, 2005.
2. Separation Payment. Subject to Employee's full compliance with the terms of
this Agreement, including the conditions set forth below, the Company shall
continue to pay the base salary of Employee for a period of twenty-six (26)
weeks from the date of separation set forth in paragraph 1 above. These
separation payments shall be payable at a time and in accord with the regular
payroll practices of the Company, except that payment may be by check rather
than direct deposit. All such amounts shall be subject to and reduced by any
applicable federal and state withholding taxes. 
3. Benefit Plans and Fringe Benefits. From and after the employment separation
date set forth in paragraph 1 above, Employee shall not have the right to
participate in or receive any benefit under any employee benefit plan of the
Company, any fringe benefit plan of the Company, or any other plan, policy or
arrangement of the Company providing benefits or perquisites to employees of the
Company generally or individually. Provided, however, that Employee shall be
entitled, if otherwise eligible, (i) to exercise Employee’s right to continued
coverage under the Company medical benefit plan as provided by federal law (and
with respect to which the Company will provide Employee with a separate notice
as required by federal law) and for which, for the period of six months, the
Company will charge no more than the cost of similar insurance to active
employees of the Company, with the Company paying the difference in the employee
rate and the COBRA rate if necessary (payment to be made by deduction from
amounts payable to Employee hereunder) and thereafter at the normal COBRA rate
in effect at the time of the charge; and (ii) to elect the payment of benefits
to which Employee is entitled under any employee pension benefit plan of the
Company as provided under the terms of any such plan.               
4. Vacation Pay. Upon the first regularly scheduled payday following the
execution hereof, the Company shall pay to Employee all accrued and unused
vacation pay as per the Associate Handbook in effect on the date of Separation. 


--------------------------------------------------------------------------------



5. Return of Company Property. Employee agrees to return immediately to the
Company all originals and copies of all documents, software or any other
materials or property (including keys) relating to Employee's employment or
obtained or created in the course of such employment, except for his cell phone,
phone number, laptop computer and flat screen monitor.             
6. Public Statements and Reference. Employee agrees not to make any public
statements, written or oral, regarding employee's departure from the Company's
employment except as may be approved by the Company in advance, and further
agrees not to make any statement (including to any media source) that would
disrupt, impair or affect adversely the Company, or its employees, officers or
directors, or place the Company or such individuals in any negative light.
            
7. Admissions. Employee acknowledges that the payment by the Company of the
benefits described herein is made in good faith and shall never for any purpose
be considered an admission of liability on the part of the Company, by whom
liability is expressly denied, and no past or present wrongdoing on the part of
the Company shall be implied by such payment.             
8. Release. As consideration for the payments to be made by the Company to
Employee pursuant to paragraph 2 hereof, Employee agrees for Employee and for
Employee's heirs, executors, administrators and assigns, to release and forever
discharge the Company and Wal-Mart Stores, Inc., and all of their parent and
subsidiary corporations, together with each of their respective agents,
officers, employees, directors and attorneys, from and to waive any and all
rights with respect to all manner of claims, actions, causes of action, suits,
judgments, rights, demands, debts, damages, or accountings of whatever nature,
legal, equitable or administrative, whether the same are now known or unknown,
which Employee ever had, now has or may claim to have, upon or by reason of the
occurrence of any matter, cause or thing whatsoever up to the date of this
Agreement, including without limitation: (i) any claim whatsoever (whether under
federal or state statutory or common law) arising from or relating to Employee's
employment or changes in Employee's employment relationship with the Company,
including Employee's separation, termination or resignation therefrom, (ii) all
claims and rights for additional compensation or benefits of whatever nature;
(iii) any claim for breach of contract, implied or express, impairment of
economic opportunity, intentional or negligent infliction of emotional distress,
wage or benefit claim, prima facie tort, defamation, libel, slander, negligent
termination, wrongful discharge, or any other tort, whether intentional or
negligent; and (iv) all claims and rights under Title VII of the Civil Rights
Act of 1964, the Civil Rights Acts of 1866, 1871, or 1991, the Age
Discrimination in Employment Act, the Employee Retirement Income Security Act,
the Americans With Disabilities Act of 1993, the Family and Medical Leave Act,
all as amended, or any other federal, state, county or municipal statute or
ordinance relating to any condition of employment or employment discrimination.
Provided, however, this Release shall not (i) include any claims relating to the
obligations of the Company under this Agreement, (ii) operate to release
Employee's ownership of any common stock of the Company, (iii) affect Employee's
vested and accrued rights as a participant in the Company's 401(k) plan, or (iv)
affect Employee's rights to exercise any conversion rights provided to Employee
in the Company's group life insurance plan.
                
9. Disclosure of Confidential Information. For a period of two (2) years from
the date of this Agreement, Employee shall not disclose to anyone outside the
Company any confidential or proprietary information of the Company. For purposes
of this paragraph, "confidential and proprietary information" shall mean
information not generally known to the public that was created by, disclosed or
made available to Employee in the course of employee's employment by the
Company, and shall include, but not be limited to the following: digital
technology information, proprietary production processes, confidential pricing
information or sales results, market or merchandising research, and any
confidential information concerning employees of the Company. 


--------------------------------------------------------------------------------



10. Governing Law and Forum Selection. Employee agrees that any claim against
the Company or any of its affiliates or their employees arising out of or
relating in any way to this Agreement or to Employee's employment with the
Company shall be brought exclusively in the Superior Court of Mecklenburg
County, North Carolina, or the United States District Court for the Western
District of North Carolina, and in no other forum. Employee hereby irrevocably
consents to the personal and subject matter jurisdiction of these courts for the
purpose of adjudicating any claims subject to this forum selection clause.
Employee also agrees that any dispute of any kind arising out of or relating to
this Agreement or to Employee's employment (including without limitation any
claim released herein by Employee) shall at the Company's sole election or
demand be submitted to final, conclusive and binding arbitration before and
according to the rules then prevailing of the American Arbitration Association
in Mecklenburg County, North Carolina, which election or demand may be made by
the Company at any time prior to the last day to answer and/or respond to a
summons and/or complaint or counterclaim made by Employee. The results of any
such arbitration proceeding shall be final and binding both upon the Company and
upon Employee, and shall be subject to judicial confirmation as provided by the
Federal Arbitration Act or the North Carolina Arbitration Act, including
specifically the terms of N.C. Gen. Stat. § 1-567.2, which are incorporated
herein by reference.


11. Acknowledgment of Waiver. Employee acknowledges that Employee’s waiver of
rights and claims under the Release of Claims includes a waiver of rights and
claims under the Federal Age Discrimination in Employment Act of 1967, as
amended, and that such waiver and the waiver and release of all other rights and
claims contemplated by the release set forth in paragraph 8 above are made
knowingly and voluntarily. Employee acknowledges the Employee has been given a
period of at least twenty-one (21) days to consider the provisions of the
release stated above, and to consult with Employee’s attorney, accountant, tax
advisor, spouse or other persons prior to making a decision to sign this
document. Employee further acknowledges that the Company has not pressured or
coerced Employee to execute this Release of Claims prior to the expiration of 21
days from the date it was furnished to Employee and that any decision to execute
this Release of Claims prior to such time is done freely and voluntarily.
Employee certifies that the Company has advised Employee in writing to consult
an attorney regarding the legal consequences of the execution of this Release of
Claims.
12. Company’s Obligation Ends. The obligations of the Company set forth in
paragraph 2 hereof are conditional upon the Employee’s execution of this
Agreement no later than twenty-one (21) days following the date on which such
Agreement is submitted to the Employee, as well as the Employee’s failure to
revoke the same following the expiration of seven (7) days following such
execution. In the event that the Employee fails to execute such Agreement within
such 21-day period or revokes the execution thereof, the Company’s obligations
under paragraph 2 shall be null and void.


13. Waiver of Right or Claim to Reinstatement. Employee waives any right or
claim he/she may have to reinstatement as an employee of PCA of any of its
parent, subsidairy, or affiliated companies at any time and agrees never to file
or submit an application for employment with any of them.


14. Entire Agreement. This Agreement contains the entire agreement between the
Company and Employee and supersedes all prior agreements relating to the subject
matter hereof, and may be changed only by a writing signed by the parties
hereto. Any and all prior representations, statements and discussions regarding
the subject matter of this Agreement have been merged into and/or replaced by
the terms of this Agreement.
 

--------------------------------------------------------------------------------


15. Ratification and Return of Consideration. Any attempt by Employee to
challenge this Agreement or attempt to declare any provision herein void or
voidable, must be preceded by a return of any and all consideration received
hereunder, including all payments made to Employee pursuant to paragraph 2
herein. In particular, should Employee fail to return any part of such
consideration within forty-five days hereof, Employee shall be deemed to have
accepted the full benefits of this Agreement and shall be bound by all
provisions herein. Provided, however, that nothing in this paragraph shall be
deemed to preclude Employee's ratification of this Agreement in any other way
allowed or permitted by law.


16. Severability. If any of the provisions set forth in this Agreement be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement, but
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein.              
17. Voluntary Agreement. Employee hereby represents that Employee has carefully
read and completely understands the provisions of this Agreement and that
Employee has entered into this Agreement voluntarily and without any coercion
whatsoever, and in order to receive benefits not otherwise owed to Employee by
the Company.


IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement, or
caused this Agreement to be duly executed by their authorized representatives as
of the day and year first above written.




FOR PCA INTERNATIONAL, INC.            FOR EMPLOYEE


By: /s/ Barry Feld_______________   /s/ Don Norsworthy______(SEAL)
Position: CEO